Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021, 1/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I:  Fig. 5B
Species II:  Fig. 5D
The species are independent or distinct because: In Species I, the signal splitters and synthesizer are transformers whereas in Species II the signal splitters and synthesizer are filter banks. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 5, 10-11, 13, 16-17, 22-23, 27, 32-33, 35, 38-39 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Floyd Canfield (Reg. No. 9,151) on 7/19/2022 a provisional election was made with traverse to prosecute the invention of Species I (Fig. 5B), claims 1, 2, 5-7, 10-13, 16-19, 22-24, 27-29, 32-35, 38-41, 44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 3, 4, 8, 9, 14, 15, 20, 21, 25, 26, 30, 31, 36, 37, 42, 43 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 23, 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabin et al. (US 2021/0345047 A1)
Regarding claim 1, Best discloses an own voice suppression apparatus (Fig. 1) applicable to a hearing aid, comprising:
an air conduction sensor (114) for generating an audio signal (¶ 0033);
an own voice indication module (110) for generating an indication signal according to at least one of user's mouth vibration information (vibrations indicative of user talking) and user's voice feature vector comparison result (¶ 0034); and
a suppression module (102) coupled to the air conduction sensor and the own voice indication module (see Fig. 1) for generating an own-voice-suppressed signal according to the indication signal and the audio signal (¶ 0038).
Regarding claim 16, Sabin discloses the apparatus according to claim 1, wherein the own voice indication module comprises:
a voice identification module (110) for receiving the audio signal to generate Q matching scores (phase difference values) for Q signal components (a few different frequencies) as the indication signal, where Q>=1 (¶ 0036).
Claims 23, 38 recite similar limitations as claims 1, 16, respectively, and are rejected for the same reasons set forth above in the rejections of claims 1, 16, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabin in view of Zhou et al. (WO 2021/046796 using US 2022/0150627 for citations)
Regarding claim 2, Sabin discloses the apparatus according to claim 1, wherein the own voice indication module comprises:
a bone conduction sensor for measuring vibrations caused by user's mouth movements to output a vibration signal (¶ 0034); and

Best is not relied upon to disclose an own voice reconstruction module for reconstructing high-frequency components from the vibration signal to generate a reconstructed signal as a first indication signal.
In a similar field of endeavor, Zhou discloses:
 a bone conduction sensor for measuring vibrations caused by user's mouth movements to output a vibration signal (¶ 0060); and
an own voice reconstruction module for reconstructing high-frequency components from the vibration signal to generate a reconstructed signal as a first indication signal (¶ 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
a bone conduction sensor for measuring vibrations caused by user's mouth movements to output a vibration signal; and
an own voice reconstruction module for reconstructing high-frequency components from the vibration signal to generate a reconstructed signal as a first indication signal,
the motivation being to improve quality of the bone conduction data (Zhou - ¶ 0060).
Claims 24 recite similar limitations as claims 2, respectively, and are rejected for the same reasons set forth above in the rejections of claims 2, respectively.

Allowable Subject Matter
Claim 5-7, 10-13, 17-19, 22, 27-29, 32-35, 39-41, 44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 5-7, 10-13, 17-19, 22, 27-29, 32-35, 39-41, 44, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687